\
.   .




                 OFFICE     OF THE ATTORNEY GENERAL      OF TEXAS
                                      AUSTIN




Dr. Jo.7. Brook
copaty Audi ter
Wilbarger Cotmty
vel7lon,Tex8~
Dear Yr. Ero8ka                      O@nlom   Ro. O-7211
                                                                   A




                 lib o lo a bed
                              e                          p r ia b -
                                                                  dP Y
        of tbe Chert                               . Atkobed           to
            the iroad   Q                              1 1 find    l   c o p y
        of the Off1                                    tlm to 8memd
        said a*rtar.                                      Ootobor 16,



                                        t 8n qleation be oalled                  .:.'
                                        g the VeTnOn     60b0ols       from


                              8e0tsm 6 0i Am010    11 0f our am-
                             rtiele 1166 of our Sktaites and tba
                            Court'ln tbe 08~ ef Skte vs. City
                           San An@10 et al, 101 8. T. 2d 360, I
            mbmlt   to you tbe iolloring questions:
              l(l) Do the propodtlons rQopte+rt the sleOt10a
        on Ootober 16, 1945, ooastltate  aa uandment to the
        Charter of The City ot Vexnon within the a08nlng of
        tb& Constitution onrl the SktIite61
                                                                   44
Mr. J. U. Brook - pa#fe2



           *If 70x2bare anssered the foregoing question
      in tbe afilrmatlre tben please ansrer the follos-
      lng question No. (8).
           "(2) In oaloulatlng the date from which the
      tso year period runs, should October IS, 1945, be
      oonsidersd as the startin point, or nbould said
      starting point be NOVember 28, 194St
           "(3) scan the Vernon sohools be dlroroed from
      umnicipal   oontrol   at any time before the end oi
      tso years from the date glirsnIn your answer to
      quentlon No. (2)?
           s(4) If 70~ bare 8nrrrsrsd question IVo. (3) in
      the affirmatlrer please olts the statutes and autbor-
      ltles to be follorod:g

          It appears from tbe obarter that the Clt7 0i Vernon
haa takes all naossnary steps to aoqulre exoluslrs oontrol of
Its pub110 free sohools. B7 the amendments adopted 0n Ootober
15, 1945, tbs Clt7 amended Artlole 6 of Its obarter to tbe ex-
tent that It authorlred the City,'as an lndspmdsnt soboel.dls-
trlot, to Issue nec;otla810bonds fUr tbe ereoflon, equipment,
repair and improrsment of pub110 free school buildings, and tbe
aoqulsitlon of sites tberetor. Ibe Clt7 did not bare this pawer
beSore. It afso amsnded Sections 1 and $3of Artiole 7 of Its
oharter In rsry material respsots.
          se tblnk tbs amenduants to the ohartsr adopted 0n
October 15, 1945, oonstitute suob an amendment as comes with-
in the asanlng of Seation S of Artlole 11 of our C0nstltutlon,
and Artlole 1IUS of oru,statutes, as saatewers o0nstrued~'b7our
courts in the ease o? state'so Clt7 CaaalssMn of San An~010,
101 5. 7: (2) 960.
          la oalcmlatlng the date from shioh the tso-7ear period
begins to run, It IS our 0plnl0n tbat Ootober 16, 1945, Is the
correot date.  The eleotioa was be’ldon tbe day the amondmsuts
were voted on l17 the oltlasns.

           In rep17 to 7our~questloa so. 3, as stated lbo'le,it
appears that the Clt7 of Vsrn0n , umler its oharter, baa take8
all neoessary steps to require uoluslr0 control al' tbe publlo
free schools sltbia its limits. Tbls being true, the 0nY7~
method b7 whloh tbe sobools oan be dltoroed frOm municipal 00n-
~tral Is b7 an amendment to Its obarter at an eleotlon held for
up. J. W. Brook   -   page 3



said porpose.   Under the lutboritles above olted, the obarter
cannot sprain be’amended prior to Ootober 16, 1847.


                                  Very truly 7ours
                                         ._
                               ATTORNE% GEMrRBALOF 1FZAS


                                          Gee. W. Barous
                                               A66lstant